Judge Mills
delivered the opinion.
This is a scire facias upon a recognizance taken from the appellee and another, conditioned that one of them should appear, on a given day, in the court below to answer a charge of felony. The appellee appeared, and after craving oyer of the'recognizance demurred, and his demurrer being joined by the attorney for the commonwealth, the court sustained the demurrer and gave judg-me.nl for the appellee, whereupon the com’itb. appealed,
• contended by the appellee that the certificate of one justice of the peace, annexed to the recognizance, is insufficient, and that it -ought to have been certified by two enquiring magistrates. The recognizance is in form prescribed by the act of assembly, aud both the *457.parties, ¡principal and bail, .signed ü. This was probably done out pf abundant caution ; but we deem such signing Unnecessary, and.that the recognizance, Was good without. Ecr.jhe two justices of the peace annex to it their certificates, in the following words ‘' Acknowledged before Us the day and. cla;e above written.” To whiéjfctbey both SUbscribe .lheir names. Qne of t he just ices afterrvards annexed, a uertjficale to Jhe,fallowing’effect;'
esamin-justices 1,8811 8ive ,110 than' * that the re-them o» ihedayofits ^ate‘
“ To. the lion. William L. Kejleyj circuit judge for the Casey circuit court : I do be ye by .certify to your honor, that the .abpve, and foregoing recognizance was duly ac-.knowh tlgcd, before us, James Aden and John Rife, tivo .of the justices of the peace ¡in and for Casey county, by .janees Mason and, John Fjjapd, on ,the day it pm ports to ,hav,e been ¡executed.” To Ibis certificate be subscribed ’bis name. ,
We view this certificate unnecessary — the ..was .complete without, it. The statement of,the ¡.at the first, ¡signed;by, t.lieni, that it was acknowledged be-Tore thtm,r way all ¡the certificate, required by law. The justices are ¡dirt;e!ed to. deliver Suph recognizance tó the cierk„.yviiliaut;further attestation. As the certificate the.pne j'Sttce shews no fact contradicting the former certificate, or..rejppgeiza.net , it .certainly cannot vitiate it. — This objection, is I (ter* fore deemed wholly untenable.
. As ,tq the scjre facias, it. appears in lega! forra, and to contain every allegation necessary to shew the defendants below boui d by their recognizance, ;
The judgment must therefore be reversed with costs and the cause rt m.anded, ivitlj djreéUtttjs for new proceedings, not,iccwisiateat ,with,this opinión,